Title: From John Adams to Louisa Catherine Johnson Adams, 8 August 1822
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter
Montezillo August 8th. 1822

Oh! that I could visit Philadelphia! and run about as I did Forty Eight years ago—to Roman Catholic Churches, Quaker meetings Anabaptist Churches, Methodistical Churches, Swedenborgian Churches—and Presbyterian Churches Not one Congregational Church could I find. Nor of a Unitarian Church was the possibility conceived by any one in that City.Tell Mrs Powell however, that I would now visit her before any of these Assemblies. That her praises of my beatified Consort cannot be exagerated. Tell her that I love her now as well as I did when I toasted her in a large party in the presence and hearing of her husband, who instead of conceiving any jealousy appeared to receive it as a compliment.—As indeed it was intended—Tell her that I know she never liked me very well, and that she particularly disliked my correspondence with Tench Coxe, as I did myself, and still do, and Tench Coxe himself too.—
Now I have something to say to you that you must not repeat to Mrs. Powell—She is a Lady of as Masterly an understanding as ever I knew, an understanding superiour even to her fortune, and worthy of the high station and Character of her excellent husband.—
My love to Mrs. Lewis—Tell her I shall depend upon a visit from her. Tell her that I once aspired to the honour of having her for a daughter in Law—the Wife of your Husband. Tell her that I had the impudence to say, that I know that General Washington wished the same thing.—How much more wisely does Providence dispose of us than we can dispose of ourselves!!
My love to your worthy Brother, and pray him to come with you to Quincy. Our Quincy granites breath an Oxygen air—so salutiferous, that I entertain sanguine hopes it would restore him to perfect health—Tell him I will go with you and him to Cambridge, to visit his Nephews; or even to Nahant or Nantasket beach, to eat Sea Perch and breath salt water air.—
Pray write again soon to your affectionate / Father
John Adams